Per Curiam:

This is an action by Charles T. Mayfield (plaintiff-appellant) to recover $5,221.67 on tibe theory he was a sub-contractor of the Roberts Construction Company, Inc. (defendant-appellee), having been hired by Guy Large as agent for the Roberts Construction Company, Inc. The amount was alleged to be due for electrical repairs made necessary by damages resulting from an explosion in the elevator of the Independent Grain Company of Belleville, Kansas.
The Independent Grain Company owes the Roberts Construction Company, Inc., $11,000 for repair to the structural damage.
Subsequent to the completion of the work it was disclosed the Independent Grain Company and Neil Johnson, its operator, were in financial trouble, and approximately five months after completion of the job Neil Johnson committed suicide. Insurance upon which the parties herein relied failed to materialize.
The trial court held the plaintiff failed to sustain the burden of proof, and it specifically found the plaintiff was not a sub-contractor of the Roberts Construction Co., Inc.
On appeal the record is examined and it is held the evidence is sufficient to support the finding and judgment of the trial court denying relief. (White v. Hutton, 205 Kan. 715, 472 P. 2d 223, and authorities cited therein.)
The judgment is affirmed.